DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment made on 1/14/2021.  Accordingly, claims 1-20 are pending for consideration on the merits in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2021 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: at least reference character 130 in at least 0018 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, in claim 3 the fan operable to blow air over the compressor in claim 1 must be shown or the feature(s) canceled from the claim(s),
In claim 5 a flow control device operable to allow the HVAC system to act as a heat pump.  [One skilled in the art would expect to see a valve configuration that reverses flow of refrigerant.  No such valve configuration is illustrated].
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "130" and "132" have both been used to designate a receiver. See at least 0018 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “208” has been used to designate both an accumulator and separator.  See at least 0028 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the language of the abstract is not concise.  For example, the recitation of “...The HVAC system may comprise a compressor.”  “The condenser may be positioned downstream of the compressor,” etc.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Expansion device in at least claims 1, 6, 10, 11 and 19,
Flow control device in at least claims 5, 6, 7, 18, 19 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
§ 112 1st statement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-

Regarding Claims 1, 6, 10, 11 and 19, the recitation of “...an expansion device ...operable to reduce a pressure of the refrigerant,” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.
In particular, the structure of the recited “...expansion device,” is not described.  At 0020 and 0025 it is disclosed that the “expansion device” expands the refrigerant. However, the disclosure is silent as to what structure is encompassed by the “expansion device. The use of the term “device” is not adequate structure for performing the recited function. Again, the specification is devoid of adequate structure to perform the claimed function and thus does not reasonably demonstrate that the Applicant had full possession of the metes and bounds of the invention. 
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Regarding Claim 5, the recitation of “...a flow control device operable to allow the HVAC system to act as a heat pump” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.
In particular, the structure of the recited “...flow control device,” is not described.  At 0034 it is disclosed that a “flow control device” is operable to allow the HVAC system act as a heat pump. However, the disclosure is silent as to what structure is encompassed by the “flow control device. The use of the term “device” is not adequate structure for performing the recited function. Again, the specification is devoid of adequate structure to perform the claimed function and thus does not reasonably 
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Regarding Claim 7, the recitation of “...a compressor discharge temperature sensor in electronic communication with the flow control device” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.
In particular, the structure of the recited “...flow control device,” is not described.  The use of the term “device” is not adequate structure for performing the recited function. Again, the specification is devoid of adequate structure to perform the claimed function and thus does not reasonably demonstrate that the Applicant had full possession of the metes and bounds of the invention. 
Additionally, the disclosure is silent to a temperature sensor being communicated to a flow control device as recited in claims 5-7.  At 0023 it is disclosed that a “flow control device 216” is associated with a compressor discharge temperature sensor.  At 0021 flow control device 216 is disclosed as being three-way valve or a conventional valve. The flow control valve 216 is disclosed as being the valve to control the flow of refrigerant into the suction side of the compressor and is clearly identified in at least fig. 2.  
Therefore, this flow control device is not a device to allow the HVAC system to operate as a heat pump.  As such, the flow control device in claims 5, 6 and 7 is not adequately described and is not communicated to the discharge temperature sensor.
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
§ 112 2nd statement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1, 6, 10, 11 and 19, the recitation of “…an expansion device ...operable to reduce a pressure of the refrigerant,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of “expansion device” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 5, the recitation of “…a flow control device operable to allow the HVAC system to act as a heat pump,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of “flow control device” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite. 


Regarding Claim 6, the recitation of “...wherein the flow control device comprises at least one of the separator or the expansion device,” renders the claim unclear.  The claim depends from claim 5 and it is not known in the art of refrigeration whereby a separator or any type of device would necessarily allow an HVAC system to operate as a heat pump.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 7, the recitation of “...a compressor discharge temperature sensor in electronic communication with the flow control device,” renders the claim unclear because it is unclear what the aforementioned “flow control device” refers.  The disclosure mentions a flow control device in several aspects of the invention but the disclosure is not clear as what structure is encompassed by the flow control device.  Since claim 7 depends from claim 5 which recites a flow control device operable to allow the system to act as a heat pump, one skilled in the art would conclude that the flow control device in question may be a type of valve that reverses refrigerant flow.  However, the disclosure is silent to a temperature sensor being communicated to such a valve. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Regarding Claim 8, the recitation of “...an accumulator positioned downstream of the evaporator with respect to the refrigerant flow,” renders the claim unclear because the claimed “accumulator” has been disclosed as the same component of the aforementioned “separator” recited in claim 1.  
In particular, claim 1 recites “a separator positioned downstream of the expansion device; the separator operable to separate the refrigerant into liquid refrigerant and gaseous refrigerant; and wherein the gaseous refrigerant from the separator and the liquid refrigerant from the separator are combined prior to being compressed by the compressor.”  Thus, one skilled in the art would conclude that the structure claimed is the device in fig 2. Whereas combination of components have been disclosed, the structure as recited in claim 1 eliminates some of those combinations i.e. the combination disclosed in 0028.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For clarity, the limitation has been interpreted as - - the separator positioned downstream of the evaporator with respect to the refrigerant flow - - for clarity.
  
Regarding Claim 9, the recitation of “...wherein the accumulator comprises the separator; a first portion of the accumulator contains the refrigerant in a gaseous state and a second portion of the accumulator contains the refrigerant in a liquid state; and the system further comprises a valve positioned downstream of the accumulator and upstream of the compressor, the valve operable to combine the gaseous refrigerant and the liquid refrigerant from the accumulator into a mixture having a specified quality,” renders the claim unclear because that “separator” and “accumulator” are disclosed as the same component.  See 112 rejections above.  

For clarity, the limitation has been interpreted as - - wherein the separator includes a first portion containing the refrigerant in a gaseous state and a second portion containing the refrigerant in a liquid state; and the system further comprises a valve positioned downstream of the separator and upstream of the compressor, the valve operable to combine the gaseous refrigerant and the liquid refrigerant from the separator into a mixture having a specified quality - - for clarity.  

Regarding Claim 10, the recitation of “...wherein the separator is further positioned upstream of the evaporator to separate the refrigerant from the expansion device into the liquid refrigerant and the gaseous refrigerant; and the liquid refrigerant from the expansion device is vaporized in the evaporator prior to being combined with the gaseous refrigerant from the expansion device,” renders the claim unclear.  For example, claim 10 depends upon claim 1 and the separator as recited in claim 1 requires liquid refrigerant and gaseous refrigerant to be combined prior to entering the compressor.  Thus, the separator must be positioned below the evaporator. A separator positioned above the evaporator would flow gaseous refrigerant from a lower outlet and liquid refrigerant to the evaporator where the refrigerant would be vaporized into gaseous refrigerant.  Thus, the separator so positioned does not facilitate a combining of liquid and gaseous refrigerant.  Additionally, it is unclear how gaseous refrigerant is expelled from the expansion device.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein the separator 

Regarding Claim 12, the recitation of “...wherein an accumulator of the HVAC system comprises the separator; separating the low-pressure refrigerant into the low-pressure liquid refrigerant and the low-pressure gaseous refrigerant comprises separating the low-pressure refrigerant exiting the evaporator into the low-pressure liquid refrigerant and the low-pressure gaseous refrigerant in the accumulator; and the method further comprises storing the low-pressure liquid refrigerant and the low-pressure gaseous refrigerant in the accumulator,” renders the claim unclear because the accumulator and separator has been disclosed as the same structure and/or it is unclear how an accumulator can “comprise” a separator.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein the separator separates the low-pressure refrigerant into the low-pressure liquid refrigerant and into the low-pressure liquid refrigerant and the method further comprises storing the low-pressure liquid refrigerant and the low-pressure gaseous refrigerant in the separator - - for clarity.

Regarding Claim 13, the recitation of “...wherein: combining the low-pressure liquid refrigerant from the separator and the low-pressure gaseous refrigerant from the separator comprises combining the low-pressure gaseous refrigerant and the low-pressure liquid refrigerant stored within the accumulator into a refrigerant mixture having a specified quality; and compressing the low-pressure refrigerant with the compressor 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein: combining the low-pressure liquid refrigerant from the separator and the low-pressure gaseous refrigerant from the separator comprises combining the low-pressure gaseous refrigerant and the low-pressure liquid refrigerant stored within the separator into a refrigerant mixture having a specified quality; and compressing the low-pressure refrigerant with the compressor comprises compressing the refrigerant mixture with a compressor - - for clarity.

Regarding Claim 14, the recitation of “...monitoring a discharge temperature of the compressor, wherein combining the low-pressure liquid refrigerant from the separator and the low-pressure gaseous refrigerant from the separator comprises combining the low-pressure liquid refrigerant from the separator and the low-pressure gaseous refrigerant from the separator based on the discharge temperature of the compressor,” renders the claim unclear because it is unclear how liquid and gases refrigerant can be combined based on a discharge temperature.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - monitoring a discharge temperature of the compressor, wherein combining the low-pressure liquid refrigerant from the separator and the low-pressure gaseous refrigerant from the 

Regarding Claim 15, the recitation of “...wherein combining the low-pressure liquid refrigerant from the separator and the low-pressure gaseous refrigerant from the separator comprises combining the low-pressure gaseous refrigerant from the separator with the low-pressure refrigerant exiting the evaporator,” renders the claim unclear because it is unclear what is meant by “...combining the low-pressure gaseous refrigerant from the separator with the low-pressure refrigerant exiting the evaporator”.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein combining the low-pressure liquid refrigerant from the separator and the low-pressure gaseous refrigerant from the separator comprises combining refrigerant exiting the evaporator - - for clarity.

Regarding Claim 18, the recitation of “...actuating a flow control device of the HVAC system to alternate between a heating mode of the HVAC system and a cooling mode of the HVAC system,” renders the claim unclear because it is unclear what structure is required to perform the function.  The disclosure is silent to structure constituting a flow control device and to structure that necessarily would control the recited flow control device.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

§ 112 4th statement

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Regarding Claim 8, the recitation of “...an accumulator positioned downstream of the evaporator with respect to the refrigerant flow,” does not further limit the subject matter of the claim upon which it depends.  In particular, the recited “accumulator” has been disclosed as the same component of the previously claimed “separator” and thus claim does not recite additional structure or function that further limits the claimed subject matter.    

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8-13 and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nakada et al. (JPH094932A).

Regarding Claims 1 and 11, as best understood, Nakada teaches a heating, ventilation, and air-conditioning ("HVAC") system for use with a refrigerant [fig 1], the HVAC system comprising: 
a compressor [1] operable to compress the refrigerant [0021]; a condenser [3] positioned downstream of the compressor; the condenser operable to condense the refrigerant [0021]; 
an expansion device [6] positioned downstream of the condenser, the expansion device operable to reduce a pressure of the refrigerant flowing there-through [0021]; 
an evaporator [7] positioned downstream of the expansion device, the evaporator operable to vaporize the refrigerant from the expansion device [0021]; and 
a separator [8] positioned downstream of the expansion device; the separator operable to separate the refrigerant into liquid refrigerant and gaseous refrigerant [0021]; 
wherein the gaseous refrigerant from the separator and the liquid refrigerant from the separator are combined prior to being compressed by the compressor [0023].
For Clarity, in regard to Claim 11, the method as claimed is carried out during the normal operation of the apparatus of Nakada above.
Regarding Claim 4, Nakada teaches the invention of Claim 1 above and Nakada teaches a receiver [4; 0021].

Regarding Claim 8, as best understood, Nakada teaches the invention of Claim 1 above and Nakada teaches the separator positioned downstream of the evaporator with respect to the refrigerant flow [As modified above, see the rejection of Claim 1 above for detailed discussion].

Regarding Claim 9, as best understood, Nakada teaches the invention of Claim 8 above and Nakada teaches wherein the separator [8] includes a first portion containing the refrigerant in a gaseous state and a second portion containing the refrigerant in a liquid state [0019; 0021]; and the system further comprises a valve [13] positioned downstream of the separator [8] and upstream of the compressor [1; fig 1], the valve operable to combine the gaseous refrigerant and the liquid refrigerant from the separator into a mixture having a specified quality [0021; 0023].

Regarding Claim 10, as best understood, Nakada teaches the invention of Claim 1 above and Nakada teaches where the separator separates the refrigerant from the expansion device into the liquid refrigerant and the gaseous refrigerant [0021].

Regarding Claim 12, as best understood, Nakada teaches the invention of Claim 11 above and Nakada teaches wherein the separator [8] separates the low-pressure refrigerant into the low-pressure liquid refrigerant and into the low-pressure liquid refrigerant and the method further comprises storing the low-pressure liquid refrigerant and the low-pressure gaseous refrigerant in the separator [0021].

Regarding Claim 13, as best understood, Nakada teaches the invention of Claim 12 above and Nakada teaches wherein: combining the low-pressure liquid refrigerant from the separator and the low-pressure gaseous refrigerant from the separator comprises combining the low-pressure gaseous refrigerant and the low-pressure liquid refrigerant stored within the separator into a refrigerant mixture having a specified quality [0021]; and compressing the low-pressure refrigerant with the compressor comprises compressing the refrigerant mixture with a compressor [0023].

Regarding Claim 15, as best understood, Nakada teaches the invention of Claim 11 above and Nakada teaches wherein combining the low-pressure liquid refrigerant from the separator and the low-pressure gaseous refrigerant from the separator comprises combining refrigerant exiting the evaporator [0021; 0023].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2, 5-7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. (JPH094932A) in view of Ozu et al. (US4326868).

Regarding Claims 2 and 16, Nakada teaches the invention of Claim 1 above but does not teach tubing configured to flow condensate from the evaporator through or over a shell of the compressor.
However, Ozu teaches a refrigeration system [fig 2] having tubing [7] configured to flow condensate from an evaporator [5a] through or over a shell of a compressor [1; col 3, lines 29-55; fig 2].  Ozu teaches that it is known in the field of endeavor of refrigeration that this arrangement reduces the load on the compressor while maintaining cooling capacity at a desired level [col 8, lines 11-19].  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Nakada to have tubing configured to flow condensate from the evaporator through or over a shell of the compressor in view of the teachings of Ozu in order to reduce the load on the compressor while maintaining cooling capacity at a desired level.
For Clarity, in regard to Claim 16, the method as claimed is carried out during the normal operation of the apparatus of Nakada as modified above.

Regarding Claims 5 and 18, as best understood, Nakada teaches the invention of claim 1 above but does not teach a flow control device operable to allow the HVAC system to act as a heat pump.

Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Nakada to have a flow control device operable to allow the HVAC system to act as a heat pump in view of the teachings of Ozu in order to provide a refrigeration having more flexibility.
For Clarity, in regard to Claim 18, the method as claimed is carried out during the normal operation of the apparatus of Nakada as modified above.

Regarding Claims 6, 19 and 20, as best understood, Nakada teaches the invention of Claim 5 above but does not teach wherein the flow control device comprises at least one of the separator or the expansion device.
With respect to claims 6, 19 and 20 the absence of an art‐based rejection for the claim is not an indication of allowable subject matter, but rather, is an indicia of the indefiniteness of the claims.
Without a clear understanding of what the claims are intended to encompass, the examiner cannot apply prior art to the claims without undue speculation.

Regarding Claim 7, as best understood, Nakada teaches the invention of Claim 5 above but does not teach a compressor discharge temperature sensor in electronic communication with the flow control device.
With respect to claim 7, the absence of an art‐based rejection for the claim is not an indication of allowable subject matter, but rather, is an indicia of the indefiniteness of the claims.
.

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. (JPH094932A) in view of Nishimura et al. (JP2014066427A).

Regarding Claims 3 and 17, as best understood, Nakada teaches the invention of Claim 1 above but does not teach a fan operable to blow air over the compressor.
However, Nishimura teaches a refrigerator [0001] having a fan [11] operable to blow air over a compressor [10; 0040].  Nishimura teaches that it is known in the field of endeavor of refrigeration that this arrangement enhances the cooling efficiency of the compressor [0058].  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Nakada to have a fan operable to blow air over the compressor in view of the teachings of Nishimura in order to enhance the cooling efficiency of the compressor.
For Clarity, in regard to Claim 17, the method as claimed is carried out during the normal operation of the apparatus of Nakada as modified above.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. (JPH094932A) in view of Taki (JP2014181869A).

Regarding Claim 14, as best understood, Nakada teaches the invention of Claim 12 above and Nakada teaches wherein combining the low-pressure liquid refrigerant from the separator and the low-pressure gaseous refrigerant from the 
However, Taki teaches an air conditioner [0001] that monitors the discharge temperature of a compressor [at least by temperature sensor 112; 0022; 0035-0042] for the obvious advantage of providing a parameter that controls a flow control valve that provides liquid refrigerant to the compressor and thereby improves the system [0011].  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Nakada to monitor a discharge temperature of the compressor in view of the teachings of Taki in order to improve the system.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763